Citation Nr: 0125245	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher (compensable) disability 
evaluation for residuals of prostate cancer.

3.  Entitlement to a higher (compensable) disability 
evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Seattle, Washington, 
Department of Veterans Affairs (VA), Regional Office (RO).

In April 2000, the veteran's claims folder was permanently 
transferred to the Montgomery, Alabama VARO as the veteran 
had moved to that jurisdiction.

With respect to the claim of entitlement to service 
connection for peripheral neuropathy as a result of herbicide 
exposure, it is noted that the veteran failed to timely 
perfect an appeal as to this issue.  The record reflects that 
the veteran was informed of the Montgomery VARO's adverse 
determination with respect to this issue by VA letter dated 
May 26, 2000.  He filed a timely notice of disagreement, and 
was issued a statement of the case in July 2000.  However, he 
did not file a timely substantive appeal and the matter will 
not be addressed in this decision.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1994).

The veteran failed to report for his scheduled July 2001 
personal hearing before a Member of the Board at the 
Montgomery VARO.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the appellant's claim can be considered 
further.

As a preliminary matter, the Board observes that the United 
States Court of Veterans Claims (CAVC or Court) has held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected disability. Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  All of the issues presently before the Board involve 
an initial rating.

It noted that on his November 1997 application for VA 
benefits, the veteran indicated previous medical treatment by 
a Dr. J. Gottesman and a period of hospitalization at Swedish 
Medical Center in Seattle, Washington.  However, no attempt 
has been made to obtain these records in compliance with the 
VCAA.

In addition, the veteran argues that, contrary to the RO's 
findings, a higher evaluation is warranted for his 
sarcoidosis.  He noted that he takes daily inhalers to open 
his lungs and cannot do any vigorous activity on account of 
his sarcoidosis.  In support of these contentions, the 
veteran has submitted copies of treatment records developed 
by The Polyclinic, dated between 1993 and 2000, which show 
treatment on occasion for sarcoidosis.  Significantly, these 
records establish that the veteran was prescribed Azmacort (a 
corticosteroid), four puffs twice per day (b.i.d.) in March 
1995.  He was prescribed six puffs per day in November 1995.  
The record reflects that Azmacort was thereafter listed as 
one of the veteran's medications in 1996 and 1999; however, 
the records failed to indicate dosage information.

The veteran currently has a 0 percent rating for his 
sarcoidosis under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  A 0 percent rating is assigned under 
this code when there is evidence of chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating requires evidence of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating requires evidence of 
pulmonary involvement requiring high dose (therapeutic) 
corticosteroids for control.  The maximum rating of 100 
percent under this code requires evidence of cor pulmonale, 
or; cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. Part 4, Diagnostic 
Code 6846 (2001).  Also, there is a note in this regulation 
stating that active disease or residuals as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement are rated under the specific body system 
involved.  Id.

In view of the foregoing, the Board finds that the portions 
of the March 1998 VA examination pertaining to service-
connected lung disorder is insufficient for rating purposes.  
Particularly, there was no indication as to whether or not 
the veteran's lung disability warrants use of corticosteroids 
and, if so, whether chronic low dose (maintenance) or 
intermittent corticosteroids, or high dose (therapeutic) 
corticosteroids are required for its control.  Therefore, the 
veteran should be given another examination that produces 
findings that can be evaluated under the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Where the Board makes a decision based upon an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Lastly, the Board observes that the veteran was last afforded 
VA examination with respect to his prostatic and 
gastroesophageal disorders in March 1998, over three years 
ago.  Insofar, as this case is already being returned to the 
VARO and the veteran has alleged an increase in severity of 
these disorders, it would be useful if the RO were to obtain 
contemporaneous examination(s) with respect to these 
disabilities.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disabilities 
since January 1, 1996, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  The RO should also advise 
the veteran that submission of any copies 
of treatment and/or pharmacy records 
pertaining to the prescription of 
corticosteroids would be of considerable 
assistance in substantiating his claims 
for benefits.  Copies of the medical 
records from all sources he identifies, 
including records developed by Swedish 
Medical Center, as well as those 
developed by Dr. J. Gottesman (to the 
extent that they are not already of 
record), should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  .

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his service-
connected sarcoidosis.  The claims 
folder, including a copy of this remand 
decision, should be made available for 
review by the examiner in conjunction 
with the examination.  The examiner 
should address whether there is pulmonary 
involvement with persistent symptoms 
requiring chronic low dose (maintenance) 
or intermittent corticosteroids, or 
whether the veteran requires high dose 
(therapeutic) corticosteroids for 
control.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

3.  The RO should also schedule the 
veteran for VA prostate and 
gastrointestinal examinations in order to 
assess the nature and extent of his other 
service-connected prostate cancer and 
GERD.  The claims folder, including a 
copy of this remand order, should be made 
available for review by the examiner(s) 
in conjunction with the examination(s).  
X-rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the examiner(s).

The prostate examiner should specifically 
indicate whether there is any evidence of 
associated renal dysfunction, urinary 
leakage, urinary frequency, obstructed 
voiding, and/or urinary tract infections.

If there is evidence of urinary 
frequency, the examiner should report the 
duration of the daytime voiding interval.  
The examiner should also indicate how 
often the veteran awakens to void.

If there is evidence of obstructed 
voiding, the examiner should indicate 
whether any noted obstructive 
symptomatology (including any hesitancy, 
slow or weak stream, or decreased force 
of stream) is best described as slight, 
moderate, or marked; whether there is 
evidence of stricture disease requiring 
periodic dilatation and, if so, how often 
dilatation is required; whether there is 
evidence of recurrent urinary tract 
infections secondary to obstruction; 
whether uroflowmetry reveals a peak flow 
rate less than 10cc/sec; whether post- 
void residuals are greater than 150cc; 
and whether there is evidence of urinary 
retention requiring intermittent or 
continuous catheterization.

If there is evidence of urinary tract 
infections, the examiner should indicate 
whether there is evidence that such 
infections are recurrent and/or 
symptomatic; whether the infections are 
so severe as to require drainage/frequent 
hospitalization and, if so, the frequency 
with which such treatment is required; 
whether intensive management is required 
and, if so, whether it is required on a 
continuous or intermittent basis; and 
whether long-term drug therapy is 
necessary.

The gastroenterology examiner should 
indicate whether the symptoms of the 
service-connected GERD are relieved by 
standard ulcer therapy, whether the 
disorder is manifested by periodic 
vomiting, recurrent hematemesis or 
melena, anemia, or weight loss.  The 
duration and frequency of any 
incapacitating episodes and the degree of 
any impairment of health caused by the 
GERD symptoms should also be noted.

In all cases, a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board. The examination report(s) should 
then be associated with the veteran's 
claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  

5.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim, to include the additional 
medical records submitted since the last 
supplemental statement of the case.  If 
any of the benefits sought on appeal 
remain denied, the appellant and the 
appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of one 
or more of the claims on appeal.  38 C.F.R. § 3.655 (2001).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

